DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,591,399 to Hortin et al. (Hortin) in view of CN 205938087 to Fei et al. (Fei).
In reference to claim 1, Hortin teaches a refrigerator (FIG. 1, 7 and 8) comprising a cabinet (8, FIG. 1) including at least one or more food storage compartments (inherent in FIG. 1) defined therein and at least one or more doors (11, FIG. 1) positioned to insulate the at least one or more food storage compartments from an exterior environment (inherent in FIG. 1); a variable dispenser (15, FIG. 1) coupled to the cabinet and configured to dispense a fluid at a variable fluid dispensing rate from a dispenser outlet (19, FIG. 2); and a variable control (120, FIG. 7 and 8) disposed on an exterior surface of the cabinet and coupled to the variable dispenser (inherent in FIG. 1, 7 and 8), but does not teach that the variable control includes a rotary control actuator configured to vary the fluid dispensing rate of the variable dispenser in response to rotation of the rotary control actuator.  Fei teaches a water flow switch (FIG. 1-12) wherein the variable control includes a rotary control actuator (FIG. 1) configured to vary the fluid dispensing rate of the variable dispenser in response to rotation of the rotary control actuator (par 0010) in order to combine control of two or more functions of fluid flow within a single actuator (par 0004 and 0008). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hortin, to have the variable control include a rotary control actuator configured to vary the fluid dispensing rate of the variable dispenser in response to rotation of the rotary control actuator, as taught by Fei, in order to free said ice from said ice-forming surface without damaging the surface and to automate said system by introducing a controller to control the refrigerant supply in order to combine control of two or more functions of fluid flow within a single actuator.
	In reference to claim 2, Hortin and Fei teach the system as explained in the rejection of claim 1, and Hortin additionally teaches wherein the exterior surface upon which the variable control is disposed is on a door of the cabinet (FIG. 7 and 8).
In reference to claim 3, Hortin and Fei teach the system as explained in the rejection of claim 1, and Fei additionally teaches wherein the rotary control actuator is rotatable about an axis of rotation that is generally perpendicular to the exterior surface of the cabinet (FIG. 1-12).
In reference to claim 4, Hortin and Fei teach the system as explained in the rejection of claim 3, and Fei additionally teaches wherein the variable control includes a stationary front surface, and wherein the rotary control actuator includes a generally cylindrical wheel with at least a portion thereof disposed between the stationary front surface and the exterior surface of the cabinet (FIG. 1-12).
In reference to claim 5, Hortin and Fei teach the system as explained in the rejection of claim 1, and Fei additionally teaches wherein the rotary control actuator is configured to rotate about an axis of rotation, and wherein the variable control further includes a secondary control responsive to an axial force applied to the variable control (FIG. 1-12).
In reference to claim 6, Hortin and Fei teach the system as explained in the rejection of claim 5, and Fei additionally teaches wherein the secondary control comprises a switch responsive to movement of the variable control along the axis of rotation (FIG. 1-12).
In reference to claim 7, Hortin and Fei teach the system as explained in the rejection of claim 5, and Fei additionally teaches wherein the secondary control comprises a touch- sensitive region of a surface of the variable control (FIG. 1-12).
In reference to claim 8, Hortin and Fei teach the system as explained in the rejection of claim 5, and Hortin additionally teaches wherein the variable dispenser is configured to change a dispense mode in response to actuation of the secondary control (from water to ice and vice versa; col 4, lines 56-67 through col 5, lines 1-9).
In reference to claim 9, Hortin and Fei teach the system as explained in the rejection of claim 8, and Hortin additionally teaches wherein the variable dispenser is further configured to dispense ice, and wherein the variable dispenser is configured to switch between a fluid dispensing mode and an ice dispensing mode in response to actuation of the secondary control (col 4, lines 56-67 through col 5, lines 1-9).
In reference to claim 10, Hortin and Fei teach the system as explained in the rejection of claim 5, and Fei additionally teaches wherein the variable dispenser is configured to activate a fluid dispensing valve of the variable dispenser to dispense fluid in response to actuation of the secondary control, wherein the variable control controls the fluid dispensing rate of the variable dispenser when the secondary control is activated (FIG. 1-12).
In reference to claim 11, Hortin and Fei teach the system as explained in the rejection of claim 1, and Fei additionally teaches wherein the variable control further includes a bias mechanism (spring in FIG. 10) that biases the rotary control actuator to a home position, whereby the rotary control actuator returns to the home position when released by a user (FIG. 1-12).
In reference to claim 12, Hortin and Fei teach the system as explained in the rejection of claim 5, and Hortin additionally teaches a dispenser actuation control configured to activate a fluid dispensing valve of the variable dispenser to dispense fluid in response to actuation of the dispenser actuation control, wherein the variable control controls the fluid dispensing rate of the variable dispenser when the dispenser actuation control is activated (FIG. 1-8).
In reference to claim 13, Hortin and Fei teach the system as explained in the rejection of claim 5, and Hortin additionally teaches wherein the dispenser actuation control comprises a container-activated control (5 and 6, FIG. 1A) positioned below the dispenser outlet of the variable dispenser and configured to be activated by a container placed below an outlet of the variable dispenser (FIG. 1-8).
In reference to claim 14, Hortin and Fei teach the system as explained in the rejection of claim 1, and Hortin additionally teaches wherein the variable dispenser comprises a water dispenser configured to dispense water from a dispenser outlet (FIG. 1-8).
In reference to claim 15, Hortin and Fei teach the system as explained in the rejection of claim 14, and Hortin additionally teaches wherein the variable dispenser includes a vented (239, FIG. 12) water storage receptacle (FIG. 12) upstream of the dispenser outlet and configured to dispense water at a higher rate than a water supply rate from a water supply in upstream communication with the vented water storage receptacle (FIG. 1-12).
In reference to claim 16, Hortin and Fei teach the system as explained in the rejection of claim 1, and Hortin additionally teaches wherein the rotary control actuator of the variable control (from Fei) is positioned above the dispenser outlet of the variable dispenser (FIG. 7-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/16/2022